Citation Nr: 1227776	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a gastrointestinal disorder.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to May 1945.  He was awarded the Air Medal with two gold stars and the Distinguished Flying Cross, among other decorations, for his valor and heroism during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision.  The Board remanded the appeal for further evidentiary development in March 2011, and again in August 2011.  Unfortunately, as explained below, such development was not fully completed.  

In August 2011, the Board also granted service connection for residuals of broken right toes and denied service connection for residuals of injury to the chin.  This grant represents a complete resolution of the appeal as to the issue of the Veteran's right toes.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The AMC implemented the grant in a September 2011 decision.  If the Veteran desires to challenge the disability rating or the effective date assigned to the right toe impairment, he is required to file a timely notice of disagreement with the September 2011 rating decision or alternatively, a claim for entitlement to an increased disability rating.  It does not appear that he has challenged the Board's denial of service connection for residual of injury to the chin by filing an appeal to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision is therefore final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Right knee injury residuals

In the Board's previous, August 2011, remand, the Board noted that one of the Veteran's squadron mates had offered to provide any information which he could to the VA to assist the Veteran in substantiating his claims.  He provided his mailing address, phone number, and e-mail address and indicated that the RO could contact him.  Given that the Veteran has developed dementia which prevents him from providing information to the VA to support his claim, the Board determined that a request for further information should be forwarded to the Veteran's squadron mate who had offered to provide any information that he could.  Therefore, upon remand, the RO was instructed to contact him directly.

The AMC did not do this, however; instead providing a September 2011 letter to the Veteran in which it was explained that, "We need to specifically ask [the Veteran's squadron mate] to recall any memory of you (the claimant) ever sustaining injury to your knee . . .  Please inform [him] that as many details as he can recall will be helpful to the VA in adjudicating your case."  Thus, the AMC did not contact the Veteran's squadron mate directly, but rather wrote the Veteran and essentially asked him to contact his squadron mate.  Careful review of the letter to the Veteran, however, reveals that even this intention is not clear.  Even if the Veteran were not hampered by dementia, taken in conjunction with the Board's instructions that the AMC or the RO contact the Veteran's squadron mate, the vague and unclear instructions in the September 2011 letter could reasonably lead a reader to assume that the AMC was planning to independently contact the squadron mate.  In any case, the AMC is required to fully complete the development ordered by the Board, and the September 2011 letter did not accomplish this requirement.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The Board is sensitive to any concerns the AMC may have had in revealing any private information regarding the Veteran's disabilities to his squadron mate; however, in light of the Veteran's dementia, his squadron mate may possess information which is crucial to substantiating the Veteran's claims.  Furthermore, we believe it is entirely possible to craft the wording of such a letter so as to avoid revealing private information about the Veteran.  Additionally, because the Veteran himself reached out to his former squadron mate, he may be presumed to have desired his assistance in these matters.  


Gastrointestinal disorder

The Veteran asserts he has a gastrointestinal disorder caused by exposure to cleaning solvents, and fumes from airplane fuel and oil.  The Board observes that in the August 2011 remand, an explicit finding was made that given the Veteran's occupational specialty of aviation's mate, it can be assumed he had exposure to fumes from airplane fuel and oil, in addition to cleaning solvents.  Therefore, upon remand, no further evidentiary development is required to confirm the Veteran's exposure to fumes and solvents.

In one communication, the Veteran referred to his gastrointestinal problem as "spasms" that he had had since service.  In another communication he noted he had been taking prescription medication for stomach problems on an as needed basis since 2006.  His VA treatment records reflect diagnosis of gastroesophageal reflux disease and irritable bowel syndrome.  The report of an April 2011 VA examination reflects that the examiner rendered the opinion that the Veteran's gastrointestinal problems were unrelated to inguinal rings or to residuals of an appendectomy which the Veteran underwent during service.  However the examiner did not comment upon the Veteran's claim that his gastrointestinal disorder was caused by exposure to cleaning solvents, and fumes from airplane fuel and oil.  The Board therefore remanded the matter for an expert opinion as to the likelihood that the Veteran's gastroesophageal reflux disease and/or irritable bowel syndrome was caused by exposure to cleaning solvents, and fumes from airplane fuel and oil.  

In light of the Veteran's dementia, the Board specified that no clinical examination of the Veteran was required, unless the physician rendering the opinion deemed that a clinical examination would be helpful to reaching an informed opinion.  Despite the Board's directives,  the Veteran was scheduled for an examination.  The resulting report reflects that the Veteran told the examiner he did not have gastroesophageal reflux symptoms or related disease.  The examiner did not render a diagnosis and did not address the question asked by the Board.  Given that the Veteran's medical records include two separate gastrointestinal diagnoses, and indicate that he had been prescribed medication on an as-needed basis, it would appear that the examiner may not have been fully informed as to the Veteran's situation.  It is the responsibility of the Board to ensure that VA examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the AMC is required to fully complete the development ordered by the Board.  Stegall.  Therefore, upon remand, the Veteran's claims file should again be provided to a physician for review and opinion.

In the event that the evidence could be interpreted as showing that the Veteran has recovered from prior gastroesophageal reflux disease and irritable bowel syndrome, as it appears that he no longer takes medication, and as he told the examiner he did not have any such diseases, the Board notes that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In other words, if gastroesophageal reflux disease and/or irritable bowel syndrome were related to service, but have since resolved, the fact that he did have such diagnoses during the pendency of this appeal means that service connection may be granted, and the VA is required to fully-develop this claim regardless of his current status.  

As the veteran continues to receive VA medical care, his VA medical records should be updated for the file, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC should send a letter directly to the Veteran's squadron mate at the address provided in his August 2008 letter.  The letter should request that the squadron mate share any recollections he has pertaining to the Veteran's physical condition, to include any injuries, during service.  The Veteran may be identified by name and naval squadron only; the AMC should NOT include the Veteran's VA claims number, service number, or Social Security number in this letter.  Any form letters utilized should be carefully tailored to this situation so as to avoid any privacy violation.

2.  The AMC should obtain all records of VA medical treatment afforded to the Veteran subsequent to October 2011 for inclusion in the file. 

3.  After associating the above-requested VA medical records, the RO should forward the Veteran's claims file to the physician who conducted the February 2012 VA gastrointestinal examination, or to a physician with similar expertise and credentials, for review and a written opinion.  The physician is requested to review the evidence of record and render an opinion as to whether it is at least as likely as not that the Veteran's gastroesophageal reflux disease and/or irritable bowel syndrome for which he was previously receiving treatment from the VA, is related to exposure to fumes from cleaning solvents or fuel/oil, etc., during service.  The complete rationale for all opinions expressed should be fully explained.  

4.  Thereafter, if any additional information is obtained from the Veteran's squadron mate regarding inservice injury, the claims file should be forwarded to a VA examiner who has expertise in the field of orthopedics to request a medical opinion regarding the nature and etiology of the Veteran's right knee disability.  In particular, an opinion should be provided as to whether it is at least as likely as not that any current right knee disability is related to a disease or injury in service.  The examiner is asked to review the claims file and consider the lay testimony from the Veteran and his squadron mate in rendering any conclusions.  The complete rationale for all opinions expressed should be fully explained. If the physician deems that a clinical examination of the Veteran would be helpful, such an examination, with all associated tests and studies should be scheduled. 

5.  After the development requested above has been completed to the extent possible, the AMC should again review the record.  If either benefit sought on appeal remains denied, the Veteran and his representative, should he choose to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


